Filed 3/14/12




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                           S186661
           v.                        )
                                     )                     Ct.App. 4/1 D054613
SETH CRAVENS,                        )
                                     )                       San Diego County
           Defendant and Appellant.  )                   Super. Ct. No. SCD206917
____________________________________)


                        MODIFICATION OF OPINION

THE COURT:
        The opinion in this matter filed on January 30, 2012, and appearing at 53
Cal.4th 500, is modified as follows:
        1. On page 508, the sentence in the last partial paragraph beginning with
the words, “Witnesses testified that just before,” is modified by changing the
words, “Witnesses testified” to “There was testimony.”
        2. On page 512, the disposition is modified to read as follows: “The
judgment of the Court of Appeal is reversed to the extent it ordered modification
of the second degree murder conviction, and the matter is remanded to that court
for further proceedings consistent with this opinion.”
        This modification affects the judgment.